Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 34-44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The preamble of claim 34 recites “A vehicle seat comprising an inductive power coupler”.  This indicates that the Applicant intends for this claim to be directed to the seat (and its inductive receiver). The body of the claim, however, recites “a transmitter [] attached to a floor of the vehicle”.  
The claim is indefinite because it is unclear if the Applicant is claiming only the vehicle seat and its inductive receiver or both the vehicle seat (+ receiver) and the vehicle floor (+ inductive transmitter).  Different readers would draw different conclusions regarding the scope of the claim, thereby rendering it indefinite.  This rejection can be overcome by deleting the “a transmitter” limitation or amending the preamble to indicate that the claims are directed to more than just the vehicle seat (i.e. “A vehicle comprising …”).
Claims 35-44 are similarly rejected as they depend from, and include the indefinite limitations of, claim 34. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 23 and 34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (US 2014/0258213).
Lee discloses an inductive power coupler (fig 4; par 24, 29, 37-38) adapted to supply at least one electrical consumer attached to a vehicle seat (508) in a vehicle, wherein the inductive power coupler comprises: 
a transmitter (516) with at least one transmitter coil (par 37, “inductive loop”) that is electrically connected with a power source (512) via a power line attached to a floor of the vehicle, 
a receiver (520) with at least one receiver coil (par 38, “electromagnetic wave near-field power receiver”; this receiver would also include an “inductive loop”), that is electrically connected with the at least one electrical consumer (524, 528, 532 and/or 536), 
wherein the receiver is attached to the seat (see fig 4) and wherein at least one transmitter coil is inductively coupled to at least one receiver coil (par 38, lines 7-10).  
Lee discloses an inductive transmitter in a vehicle floor coupled to an inductive receiver in a vehicle seat.  The transmitter is coupled to the receiver via an electromagnetic wave near-field.  The fact that the transmitter generates this field and 
The only difference between claims 23 and 34 is in the preamble.  The addition of “a vehicle seat” in claim 34 does not add any subject matter not already addressed in the art rejection of claim 23.  Regardless, Lee discloses the vehicle seat (see fig 4). 
Claims 23 and 34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pike (US 2016/0276865).
Pike discloses an inductive power coupler (fig 1-2, 13; par 18-19, 30, 70-72, and 82) adapted to supply at least one electrical consumer (see fig 13 and par 18) attached to a vehicle seat (via connections described in par 30, 82) in a vehicle, wherein the inductive power coupler comprises: 
a transmitter (contained within 33; see par 71) with at least one transmitter coil (par 18) that is electrically connected with a power source (par 19) via a power line attached to a floor of the vehicle (otherwise, cables would be left loose in the vehicle cabin); 
a receiver (within any of the devices shown in fig 13) with at least one receiver coil (inherent, to match with the transmitter coils), that is electrically connected with the at least one electrical consumer (the receivers are included within the electronics of fig 13; and thus are “connected” ), 
wherein the receiver is attached to the seat (as shown in fig 13; see par 30 and 82) and wherein at least one transmitter coil is inductively coupled to at least one receiver coil (inherent in the use of “coils”).  

As discussed above, the scope of claims 23 and 34 is interpreted as the same.  Regardless, Pike discloses the vehicle seat (see fig 1-2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 24-26 and 35-37 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Partovi (US 2009/0096413).
With respect to claims 24 and 35, Lee discloses the power source is formed as a vehicle battery (par 19), but does not expressly disclose a DC/AC converter.  Partovi (fig 2; associated text) discloses an inductive power coupler comprising a transmitter coil (Np) a receiver coil (Ns), a DC/AC converter (T; par 117) that feeds power to the transmitter and an AC/DC converter (unlabeled diode to the right of the receiver coil) to provide DC power to an electrical consumer. 

Lee and Partovi are analogous because they are from the same field of endeavor, namely inductive couplers.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to modify Lee to include an inverter, as taught by Partovi.  The motivation for doing so would have been to successfully transfer wireless power to the receiver.
The Lee vehicle battery clearly outputs DC power.  Inductive coupling only operates using AC power.  Thus, the skilled artisan would have understood that either: 1) Lee already includes an inverter, but doesn’t show it in the figures; or 2) Lee could have been modified, by Partovi, to include an inverter.  
At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to modify Lee to include a rectifier in the receiver, as taught by Partovi.  The motivation for doing so would have been to satisfy the needs of the loads.  The skilled artisan would understand that AC power is induced in the receiver coil, and that a rectifier is necessary if the loads require DC power.  Partovi discloses that its wireless power system can be applied to an automobile (par 467).  
With respect to claims 25 and 36, Partovi discloses the receiver coil and/or the transmitter coil are/is formed as a flat spiral coil (fig 3-5; par 121-122, 127).  Partovi also discloses that the shape of the receiver coil is the same as transmitter coil (par 125; sentence that bridges the two columns).
With respect to claims 26 and 37, Lee discloses the transmitter is attached to the floor of the vehicle (see fig 4).
Claims 24 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Pike in view of Partovi.  
Pike discloses the power source is formed as a vehicle battery (par 19), but does not expressly disclose DC/AC or AC/DC converters.  As discussed above in the other art rejection of claim 24, Partovi teaches the obviousness of using an inverter (DC/AC) and rectifier (AC/DC) in an inductive power coupler.  Pike and Partovi are analogous because they are from the same field of endeavor, namely inductive power couplers.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to modify Pike to include an inverter and rectifier, as taught by Partovi.  The motivation for doing so would have been to successfully transfer inductive power (inductive power can only be carried out with AC power) and to meet the needs of the loads (consumer electronics are known to use DC power). 
Claims 27-31 and 38-42 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Partovi and Yamada (US 2017/0028876).

Lee and Yamada are analogous because they are from the same field of endeavor, namely vehicle seats.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to modify the Lee vehicle to include movable seats, as taught by Lee.  The motivation for doing so would have been to satisfy the needs of the user.
Longitudinal movement is ubiquitous in modern vehicles.  It allows drivers of different heights to sit comfortably behind the steering wheel.
Alternatively, the movement would allow a transition between manual and autonomous driving modes, as taught by Yamada.
With respect to claims 28 and 39, Yamada discloses the seat is movable along a lateral axis (see fig 2B; par 46) being perpendicular to the longitudinal axis and to a vertical rotational axis (see fig 2B).  Partovi discloses a plurality of transmitter coils (fig 3-5), and when combined, these coils are attached on the floor along the lateral axis underneath the vehicle seat (of Lee).  Partovi further discloses at least one floor sensor is provided, wherein each floor sensor is designed to determine the proximity of the receiver coil on the seat to one of the transmitter coils on the vehicle floor such that the receiver coil and the respective transmitter coil are inductively coupled if the floor sensor 
With respect to claims 29-31 and 40-42, the references combine to disclose the recited limitations, as discussed above in the art rejection of claims 24, 28 and 24, respectively.  The references are analogous, as discussed above. 
Claims 32 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Pike in view of Partovi (“Partovi II”; US 2016/0056664).
Pike discloses the transmitter (within 33; see par 71) is attached to the vehicle seat.  Item 33 is part of a vehicle seat, as shown in figure 1.  Pike does not expressly disclose a ferromagnet.  Partovi II discloses that the use of ferromagnets is known to include the coupling between inductive transmitter and receiver (see fig 21; par 183).  The Partovi II “flux guide material” is a core “such as ferrite with permeability greater than 1” (par 183, lines 1-4).  
Pike and Partovi II are analogous because they are from the same field of endeavor, namely inductive power couplers.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to modify Pike to include a ferromagnet, as taught by Partovi II.  The motivation for doing so would have been to reduce leakage and increase power transfer efficiency. 
Claims 33 and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Pike in view of “Partovi I” (US 2009/0096413) and “Partovi II”.
Pike and Partovi II combine to disclose the recited limitations, as discussed above in the art rejections of claim 32.  Partovi I was cited in the art rejection of claim 24 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADI AMRANY whose telephone number is (571)272-0415. The examiner can normally be reached Monday - Friday, 8am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722800 x36. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADI AMRANY/           Primary Examiner, Art Unit 2836